Citation Nr: 1430907	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  13-19 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss.

2.  Entitlement to service connection for vision loss in the left eye due to injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to May 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a June 2013 rating decision, the RO increased the evaluation for bilateral hearing loss to 20 percent, effective from July 27, 2010, the date of the current claim for an increased evaluation.  While the Veteran has been granted a rating increase during the pendency of his appeal, this evaluation does not represent the highest possible benefit, and therefore, the issue remains in appellate status, as recharacterized above.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board remanded the case for further development in December 2013.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents pertinent to the present appeal, including VA treatment records.  The RO's statement of the case (SOC) reflects consideration of these records.  Thus, the Board finds that there is no prejudice to the Veteran in proceeding with adjudication of the claims.

In a January 2014 written statement, the Veteran raised new claims, which are currently noted in VBMS as pending before the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  For the period prior to April 4, 2013, the Veteran's hearing acuity was, at worst, Level IX in his right ear and Level III in his left ear.

2.  During VA audiological testing on April 4, 2013, the Veteran's hearing acuity was Level XI in his right ear and Level IV in his left ear.

3.  The Veteran's preexisting left eye corneal cloudiness, variously identified as corneal scarring, opacities, and haze, was not aggravated during his active service, including any incident therein.

4.  A left eye disorder other than the preexisting left eye corneal cloudiness did not manifest during and is not otherwise related to the Veteran's active service, including any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for bilateral hearing loss have not been met for the period prior to April 4, 2013.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 30 percent evaluation, but no higher, for bilateral hearing loss have been met for the period since April 4, 2013.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2013).

3.  A left eye disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the RO provided the Veteran with notification letters in August 2010 and December 2010, prior to the initial decision on the claims.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the August 2010 letter, the RO notified the Veteran of the evidence necessary to substantiate the increased evaluation claim and examples of the types of such evidence.  In the December 2010 letter, the RO notified the Veteran of the evidence necessary to substantiate the service connection claim.  The letters also informed the Veteran of the division of responsibilities in obtaining the evidence to support his claims and explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file, including the VA audiogram results requested in the Board's December 2013 remand (despite assertions to the contrary in the May 2014 written appellate brief).  The Veteran has not otherwise identified any available, outstanding records that are relevant to the claim decided herein.  Moreover, the record includes written statements provided by the Veteran and his representative.

The Veteran was afforded VA examinations in September 2010, April 2011, and April 2012 in connection with his claims, and clarifying opinions for the left eye claim were obtained in May 2011 and February 2014.  The February 2014 VA opinion was obtained in response to the Board's December 2013 remand.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In regard to the VA examination for the left eye claim, the Board finds that the examination report and VA opinions, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on the examination during which a history was solicited from the Veteran.  The opinions also sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and are supported by rationale.  Id. 

In regard to the VA examinations for the hearing loss claim, the Board finds that these examinations are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and fully address the rating criteria that are relevant to rating the disability in this case.

The Board acknowledges the concerns raised by the Veteran's representative regarding the VA audiological examinations.  See October 2013 and May 2014 written briefs.  In particular, to the extent that the Veteran's representative argues that the April 2012 VA examination is inadequate because the VA examiner was unable to test the Veteran's speech discrimination score in the right ear, the Board finds that this clinical determination alone does not render the examination inadequate, as the examination provides the Board sufficient medical evidence for rating the disability in this case, as discussed below.  In addition, the Board acknowledges the representative's request for a new VA examination based on the treatment records indicating a worsening in the Veteran's hearing loss.  Nevertheless, the Board finds that remand for a new VA examination is not necessary in this case.  The April 2013 VA audiologist provided audiometry testing consistent with the requirements of VA's hearing loss regulations that is adequate to evaluate the current severity of the Veteran's hearing loss in this case.  Notably, the Board observes that the representative was not aware that the April 2013 VA audiogram report is now of record.

The Board does observe that the VA audiological examiners and treatment providers did not review the claims file; however, they did review the Veteran's own medical history and complaints, and they performed examinations that addressed the rating criteria.  Indeed, the Court has held that the relevant focus is not on whether a clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  In this case, the September 2010 and April 2012 VA examiners indicated that the Veteran's hearing loss would affect occupational activities because of hearing difficulty.  The April 2012 VA examiner indicated that the Veteran's hearing loss similarly affected his daily activities because he depended on his left side to hear and had to watch someone to understand them. 

Moreover, in Martinak, the Court noted that, even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  There have been no allegations of any prejudice caused by a deficiency in an examiner's description of the functional effects, even considering the representative's argument regarding the right ear speech discrimination score above; he simply indicated that the lack of this measurement on examination was a factor to weigh in favor of granting an increased evaluation.  Indeed, the Veteran has been represented throughout the course of the appeal, yet the documents submitted do not contain any assertion under Martinak.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran throughout the course of this appeal by providing him and his representative with an SOC and a supplemental SOC, which informed them of the laws and regulations relevant to the claims.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).   In this case, as explained below, the Board finds that staged ratings are appropriate.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI represents 9 categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (includes Tables VI, VIA, and VII). 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 20 percent for his bilateral hearing loss for the period prior to April 4, 2013, but he is entitled to a 30 percent evaluation as of that date.

The Veteran contends that he is entitled to a higher evaluation for his service-connected bilateral hearing loss, currently assigned a 20 percent evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  He described past difficulty hearing co-workers and indicated that he depends on his left ear because "the right side is no good."  See, e.g., August 2009 and April 2012 VA examination reports. 

On an August 2009 VA audiological examination performed in connection with a prior claim for an increased evaluation, puretone thresholds in decibels were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
60
50
50
45
51
LEFT
35
35
30
30
33

His speech recognition was 60 percent in the right ear and 96 percent in the left ear.  These audiometric findings equate to level VI hearing in the right ear and level I hearing in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Applying these values according to Table VII results in a noncompensable evaluation.

Thereafter, the Veteran had multiple audiological evaluations, discussed in detail below.  The Board notes that Table VIA for exceptional hearing loss is for application for the right ear in each of these instances pursuant to 38 C.F.R. § 4.86(a).  In determining the Roman numeral designation for the right ear, the Board notes that it considered the results using both Table VI and Table VIA and selected the table that provided the higher numeral for use with Table VII (see 38 C.F.R. § 4.85), consistent with 38 C.F.R. § 4.86(a).  

On May 2010 VA audiological testing, puretone thresholds in decibels were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
70
60
55
55
60
LEFT
45
35
35
45
40

His speech recognition was 92 percent in the right ear and 96 percent in the left ear.  These audiometric findings equate to level IV hearing in the right ear (Table VIA) and level I hearing in the left ear (Table VI).  Applying these values according to Table VII results in a noncompensable evaluation.

On August 2010 VA audiological testing, puretone thresholds in decibels were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
75
60
60
55
63
LEFT
40
40
40
50
43

His speech recognition was 80 percent in the right ear and 92 percent in the left ear.  These audiometric findings equate to level V hearing in the right ear (Table VIA) and level I hearing in the left ear  (Table VI).  Applying these values according to Table VII also results in a noncompensable evaluation.

On September 2010 VA audiological examination, puretone thresholds in decibels were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
75
60
65
65
66
LEFT
45
45
45
55
48

His speech recognition was 92 percent in the right ear and 74 percent in the left ear.  These audiometric findings equate to level VI hearing in the right ear (Table VI) and level I hearing in the left ear (Table VI).  Applying these values according to Table VII results in a noncompensable evaluation.

On March 2012 VA audiological testing, puretone thresholds in decibels were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
80
70
70
75
74
LEFT
50
55
60
65
58

His speech recognition was 68 percent in the right ear and 88 percent in the left ear.  These audiometric findings equate to level VI hearing in the right ear (either Table VI or Table VIA) and level III hearing in the left ear (Table VI).  Applying these values according to Table VII results in a 10 percent evaluation.

On April 2012 VA audiological examination, puretone thresholds in decibels were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
105
100
85
85
94
LEFT
50
60
60
70
60

The examiner noted that speech recognition in the right ear could not be measured and was 88 percent in the left ear.  These audiometric findings equate to level IX hearing in the right ear (Table VIA) and level III hearing in the left ear (Table VI).  Applying these values according to Table VII results in a 20 percent evaluation.

On April 2013 VA audiological testing, puretone thresholds in decibels were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
-
90
-
-
-
LEFT
50
60
65
70
61

The examiner noted that speech recognition in the right ear could not be measured and was 80 percent in the left ear.  The examiner further indicated that the Veteran did not benefit from the right hearing aid and that the basic comprehensive hearing test indicates no functional hearing in the right ear.  Based on these considerations, resolving reasonable doubt in the Veteran's favor, the audiometric findings equate to level XI hearing in the right ear (either Table VI or Table VIA) and level IV hearing in the left ear (Table VI).  Applying these values according to Table VII results in a 30 percent evaluation.

Based on the foregoing, it is apparent that the assigned 20 percent evaluation prior to April 4, 2013, (the date of the most recent VA audiological evaluation discussed above) is accurate and appropriately reflects the severity of the Veteran's bilateral hearing loss under the applicable regulations.  Thus, the Board concludes that an evaluation in excess of 20 percent for bilateral hearing loss is not warranted for this time period.

Nevertheless, the Board finds that the Veteran is entitled to a 30 percent evaluation for his bilateral hearing loss beginning on April 4, 2013.  The schedular criteria are specific, and this is the earliest that is can be factually ascertained that he has met the criteria for this higher evaluation.   See Lendenmann, 3 Vet. App. at 349.  Parenthetically, the Board notes that the Veteran is separately service-connected for additional ear-related disabilities of tinnitus and suppurative otitis media, mastoiditis, status post endolymphatic sac decompression, and no issue as to these disabilities is before the Board at this time.

Thus, the Board finds that the preponderance of the evidence is against a finding for an evaluation for bilateral hearing loss in excess of 20 percent for the period prior to April 4, 2013, and in excess of 30 percent on or after April 4, 2013.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied in this regard.  Gilbert, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  Furthermore, the Veteran's complaints during his VA examinations with regard to having difficulty with hearing co-workers and reliance on his left ear because his right ear is ineffective are contemplated in the rating criteria that address hearing impairment and hearing acuity.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.


Left Eye

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The disorders at issue are not considered chronic diseases as enumerated for VA compensation purposes.  As such, the provisions for continuity of symptomatology after discharge are not for application in this case.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Every veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that an injury or disease existed before entry and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

The law provides that an increase in disability must consist of worsening of the enduring disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis, 276 F.3d at 1345 (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for a left eye disorder.

The Veteran has contended that his in-service eye injury caused his current left eye vision loss, or, alternatively, that his vision loss is related to a preexisting left eye condition that was aggravated as a result of the in-service injury.  See, e.g., October 2013 and May 2014 written appellate briefs.

During his January 1955 entrance examination, the examiner noted that the Veteran had a slight corneal cloudiness of the left eye; distant vision was noted as 20/20 in both eyes, and he was given a normal "PULHES" profile, with the exception of a "2" in the "E" category.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) ("PULHES" profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service); the "E" stands for eyes).  The Veteran denied a history of eye trouble on the corresponding report of medical history.  A consultation request several days later indicated a decreased visual acuity in the left eye, and the eye consultation approximately one week after enlistment (January 20) shows that the Veteran's distance visual acuity was 20/40 in both eyes, correctable to 20/30 in the left eye and 20/20 in the right eye.  The diagnosis was left eye amblyopia ex anopsia and astigmatism.  It was noted that the Veteran was visually qualified for service enlistment with an E1 profile factor, and there was no evidence of active or progressive organic disease.  It was also noted in the consultation report that the Veteran's ocular defect existed prior to service; he was later provided with glasses.

A July 1957 eye examination shows that there was an old interstitial keratitis which was inactive.  The Veteran was treated for chemical conjunctivitis of both eyes in December 1957.  At that time, he reported having a foreign body ("gunk") in both eyes from a spray gun.  He was treated with an eye wash and ointment and returned to duty.  During the April 1958 separation examination, the Veteran's relevant body systems were found to be normal, with the exception of distant vision in both eyes of 20/30, correctable to 20/20.

The post-service medical evidence shows a long history of eye treatment with related surgical procedures, including cataract surgery and corneal transplant for corneal cloudiness, variously identified as corneal scarring, opacities, and haze.  See, e.g., VA treatment records from September 1970 (noting left eye a little hazy due to corneal opacity; impression of corneal opacities bilaterally, probably old); July 1972 and March 1976 (same); January 1980 (noting bilateral lens opacities, left much denser than right); September 1991 (diagnosing decreased visual acuity secondary to corneal scars); May 2002 (surgery for left eye cataract extraction and corneal transplant for corneal opacity).

These records also show that the etiology of the Veteran's corneal scarring has not been confirmed.  Specifically, there is a question as to whether the corneal scarring is a congenital disease (corneal dystrophy), rather than an acquired disease (interstitial keratitis).  See, e.g., December 1988 VA treatment record (corneal scars not consistent with any one diagnosis); July 1957 service treatment record and July 1990 VA treatment record (noting impression of stable interstitial keratitis); January 1980 VA treatment record (corneal dystrophy - may be congenital etiology versus acquired); February 2014 VA examination report (indicating that corneal dystrophy is congenital disease).  Parenthetically, the Board notes that the opinions of the VA examiners, discussed below, address this issue and provide sufficient information for the Board to address this claim.

The Veteran has also been assessed as having glaucoma, after a period of monitoring the eyes for glaucoma suspect beginning many years after service.  See, e.g., VA treatment records from September 1970 (noting no history of glaucoma); March 1995 (monitoring intraocular pressure, medication continued); June 1995 (noting glaucoma suspect); March 2011 (glaucoma treatment).

In addition, the medical evidence, which includes the Veteran's decreased vision complaints during VA treatment, show that the corneal scarring, cataracts, and glaucoma have affected his vision.  See, e.g., VA treatment records from September 1991 and September 1992 (noting old corneal scarring causing decreased visual acuity); April 2011 VA examination report (noting that the Veteran has ocular comorbidities that leave him with significant visual loss).  Parenthetically, the Board notes that the representative's October 2013 written brief indicates that the Veteran had trauma to his left eye while he was in service in September 1970.  The record does show September 1970 and July 1972 treatment following the Veteran's reports of being hit in the face, including the left eye.  However, these incidents were many years after service.  Indeed, he served from January 1955 to May 1958.  Thus, the Board's focus in this decision is on the eye disorders as noted above.

The Veteran was afforded a VA examination in April 2011 during which he reported an eye history including glaucoma since at least 2000 and a corneal transplant, as well as diabetes for several years.  He also reported that he did not see very well and that this impacted activities such as driving at night.  Following examination, the impression was glaucoma, left eye corneal transplant for corneal opacity, and cataract surgery.  There was no current evidence of diabetic retinopathy.  The examiner observed that there were differing diagnoses of left eye disorders of record prior to the corneal transplant causing the scar tissue (i.e., corneal dystrophy versus interstitial keratitis), but that the diagnosis of interstitial keratitis provided by the Veteran's treating physician close to the time of his 2002 left eye surgery was most credible.  The VA examiner determined that the Veteran's vision loss in both eyes was related to his corneal opacification, noting that the exact etiology of such could not be determined without resorting to mere speculation due to the multiple different diagnoses provided in the treatment records and a lack of access to service treatment records.  The examiner indicated that the Veteran had ocular comorbidities that left him with significant visual loss, but stated that the determination of the exact etiology of the corneal issues was impossible, as none of the treating doctors of record provided a definitive diagnosis.

In a May 2011 clarifying opinion, the VA examiner reviewed the service treatment records and determined that the Veteran's in-service chemical conjunctivitis did not cause his corneal cloudiness because the cloudiness was present prior to the chemical conjunctivitis.  The examiner also determined that the Veteran's amblyopia of developmental origin was related to his corneal cloudiness and astigmatism, and he noted that the Veteran's best corrected visual acuity was limited in his left eye at the time of his initial presentation to the military, before he had the chemical conjunctivitis.

In response to the Board's December 2013 remand, a February 2014 VA examiner determined that the Veteran's glaucoma was not congenital, did not manifest during service, and was not related to service.  In so finding, she observed that glaucoma seemingly presented between 1991 and 1996, as indicated by the eye pressure medication for glaucoma suspect in 1996, not in the record in 1991.  She indicated that the mild chemical conjunctivitis that was treated in service would not cause or be related to glaucoma in any way.  In addition, the examiner noted that the Veteran had cataract surgery in both eyes and stated that the cataracts were age-related, did not manifest in service, and were not due to service.

In regard to the corneal scarring, the examiner determined that it was clear that the Veteran's left cornea had evidence of scarring at his service entrance examination and did not have any deterioration during service given that his vision was 20/20 in both eyes on the entrance and separation examinations.  In so finding, the examiner considered the in-service findings of old inactive interstitial keratitis, noting that this finding was present prior to the December 1957 treatment for chemical conjunctivitis.  She noted that the Veteran was treated and no further complaints or issues were documented.

Finally, the February 2014 VA examiner observed that the etiology of the Veteran's corneal scarring had not been confirmed, and it was therefore impossible to specifically delineate whether the disorder was a congenital disease or not.  Similar to the April/May 2011 VA examiner, the February 2014 examiner noted the diagnosis of interstitial keratitis in service as well as in 2002, prior to the corneal transplant.  She indicated that interstitial keratitis is due to inflammatory or infectious etiologies such as syphilis, rheumatoid arthritis, sarcoid, Lyme disease, tuberculosis, and leprosy, but that she could not find definitive documentation in the record (aside from a question of tuberculosis history in one VA treatment record).  She noted that later treatment records show that it was thought that the Veteran's corneal scarring/haze could be due to a corneal dystrophy, which would make the disorder a congenital disease, but that the scarring of the right eye during the April 2011 VA examination was also noted to be non-diagnostic in appearance.

At the outset, the Board notes that the Veteran's claim on either the basis of in-service occurrence or aggravation has been alleged as due to an in-service injury where he was sprayed in the eyes with chemicals.  The Veteran is certainly competent to report as to his observable symptoms and experiences and their history, such as being sprayed in the eyes and experiencing vision problems thereafter.  Indeed, an in-service report of the Veteran being sprayed in the eyes with a foreign body causing chemical conjunctivitis is documented in the service treatment records.

The record also shows the Veteran's post-service reports describing traumatic injury to his eye from fuel or a "flash burn" from welding.  See, e.g., VA treatment records from September 1999 and May 2003 (fuel); November 2000 and March 2001 (welding).  To the extent that the Veteran alleges that the in-service eye injury was related to these other reported causes, the Board finds these varying reports of the injury not credible, as his statements in this regard have not remained consistent throughout the course of his claim and are not consistent with the reports he made in the service treatment records.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a claimant).  Given these inconsistencies, the Board finds that the Veteran's statements are not credible as to the alleged in-service injury due to fuel or a welding burn.  Accordingly, the Board now turns to the question of whether a current left eye disorder is related to the Veteran's active service.

In this regard, the Board notes that the presumption of soundness does not apply in this case as to the corneal scarring of the left eye, as slight corneal cloudiness was noted on the entrance examination.  The medical evidence shows that this disorder has been variously identified as corneal scarring, opacities, and haze, as discussed above.  In regard to the remainder of the record, the Veteran has provided varying reports as to the nature of the onset of his corneal cloudiness.  See, e.g., January 1955 report of medical history (denying history of eye trouble); July 1984 VA general medical examination (reporting spot on left eye since birth); March 1976 VA treatment record (reporting corneal scarring of both eyes occurring in childhood); November 1979 VA treatment record (corneal opacities of unknown duration).  Given these inconsistencies, the Board finds that the Veteran's statements are not credible as to the nature of the onset of his left eye corneal scarring, and any indication of in-service onset of the left eye corneal scarring in VA treatment records is similarly flawed, as discussed below.

On review, the Board finds the entrance examination report made by the trained medical professional the most probative evidence as to the question of whether the Veteran had preexisting corneal scarring on the left eye at the time of entry.

In addition, the record reflects that the etiology of the Veteran's corneal scarring has not been confirmed, as discussed above.  While the VA examiners indicated that the etiology was not definitive, both noted that the diagnosis of internal keratitis was provided by the Veteran's treatment provider before the 2002 left eye corneal transplant.  The April/May 2011 VA examiner indicated that the provider's opinion was significant in this regard.  The February 2014 VA examiner also indicated that corneal dystrophy is a congenital disease.  In any event, as explained below, the question of the specific etiology of the corneal scarring is not an issue material to the outcome of the case, as there was no permanent increase in the severity of the disorder during service.  In other words, the claim would be denied if the etiology of the scarring was interstitial keratitis as an acquired disorder or corneal dystrophy as a congenital disease.

The Board also finds the February 2014 VA opinion most probative as to the question of aggravation.  In particular, the examiner determined that the preexisting corneal scarring did not have any deterioration during service.  In other words, the examiner determined that there was no increase in disability during service, including consideration of the in-service chemical injury.  The Board affords substantial probative weight to this opinion, as it is based on review of the claims file, to include the Veteran's contentions and the medical evidence, and an accurate characterization of the evidence of record, as well as supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

In regard to the argument presented by the Veteran's representative in the May 2014 brief that this VA opinion ignores the Veteran's competent assertions that his vision decreased following the in-service chemical exposure, the Board notes that the examiner reviewed the claims file and the contemporaneous evidence showing the visual acuity on service examinations.  The Board finds the contemporaneous records more probative as to the Veteran's visual acuity in service than his present-day recollections in this regard.  Curry, 7 Vet. App. at 68.  Indeed, the claim is stated in multiple records as service connection for vision loss in the left eye due to injury.  Moreover, VA treatment records show that this VA examiner assisted in the Veteran's eye care at times, which would make her familiar with his ocular history and complaints.  

In addition, the Board notes that the February 2014 VA examiner indicated that the Veteran's vision was 20/20 at both entrance and separation.  During the eye consultation shortly thereafter, but prior to the chemical injury, the Veteran's vision was noted to be 20/40 in the left eye, correctable to 20/30.  Nevertheless, this fact does not make the VA opinion inadequate.  The Veteran's vision actually improved at the time of separation when compared to the initial eye consultation, with distant vision of 20/30, correctable to 20/20.  In other words, the service treatment records support the findings of the VA examiner that there was no increase in the corneal scarring during service, including by way of decreased visual acuity.

To the extent the Veteran and his representative have opined that his preexisting left eye cloudiness was aggravated during service, even assuming they are competent to opine on this matter, the Board finds that the specific, reasoned opinion of the medical provider is of greater probative weight than the more general lay assertions in this regard.  The medical provider has training, knowledge, and expertise on which she relied to form her opinion, and she provided rationale for it.  In addition, as previously noted, the Veteran has provided inconsistent reports as to the onset of his corneal scarring.

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for corneal scarring based on aggravation, as there was no increase in severity of the disorder during service.

The record certainly shows that the Veteran has current left eye disorders that affect his vision loss.  As discussed in detail above, the Veteran's left eye corneal cloudiness/scarring preexisted service, and thus, service connection would have to be established on the basis of aggravation.  To the extent that VA treatment records indicate that the left eye scarring was the direct result of the in-service eye injury (as opposed to preexisting service), the Board finds that any such determination is based on the Veteran's inconsistent post-service reports of the onset of the scarring discussed above, and thus, is afforded limited probative value.  There is no indication in these records that the treating physicians had access to the Veteran's service treatment records.  See, e.g., VA treatment records from September 1992 (noting complaints of corneal scarring secondary to flash burn); March 1995 (noting corneal scarring secondary to questionable chemical injury years ago).  Both VA examiners had the benefit of review of the claims file, including the service and VA treatment records, and they determined that the corneal scarring pre-dated the in-service chemical injury.  Thus, the Board finds that the VA examiner's findings, consistent with the service treatment records, are most probative in this regard.

In regard to glaucoma and cataracts of the left eye, the Board notes that the Veteran's claim is based primarily on the corneal scarring.  See, e.g., May 2014 representative statement.  Nevertheless, as the record reflects that these additional disorders affect the Veteran's vision, the Board has considered them in relation to his current claim.  On review, the Board concludes that the Veteran's glaucoma and cataracts did not manifest in service or for many years thereafter.  In this regard, the Veteran's service treatment records show his relevant body systems were normal at separation, with the exception of decreased visual acuity.  The post-service evidence shows that both disorders were diagnosed many years after service, and the Veteran has not contended otherwise.  Moreover, the Veteran did not file for service connection for vision loss until October 2010, despite filing his original service connection claim in March 1984 (ear) and multiple claims for an increased evaluation for the service-connected hearing loss thereafter.  These considerations weigh against a finding of onset during service or within close proximity thereto.

In addition to the lack of evidence showing that glaucoma or cataracts manifested during service or within close proximity thereto, the weight of the evidence of record does not link these disorders to his military service, including the in-service chemical injury.  Significantly, the February 2014 VA examiner indicated that the Veteran's cataracts were age-related and opined that his glaucoma manifested many years after service and would not be caused by the mild in-service chemical conjunctivitis.

Moreover, there is no contrary medical opinion of record as to the nature of the Veteran's cataracts and glaucoma.  The remainder of the medical evidence does not suggest a link between any post-service eye problem other than the corneal scarring and service.  The VA treatment records suggesting a possible link between the Veteran's in-service injury and current eye problems addresses the corneal scarring, as discussed above.

The Board has again considered the Veteran's contentions.  To the extent the Veteran has opined that his current eye disorders affecting his vision are related to his active service, including the in-service chemical conjunctivitis, even assuming he is competent to opine on this matter, the Board finds that the specific, reasoned opinion of the medical provider is of greater probative weight than the more general lay assertions in this regard.

In summary, the most probative evidence of record shows that the preexisting left eye corneal cloudiness was not permanently aggravated by service, nor is any current left eye disorder affecting the Veteran's vision the result of in-service circumstances, including the in-service chemical eye injury.  Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss for the period prior to April 4, 2013, is denied.

An evaluation of 30 percent for bilateral hearing loss as of April 4, 2013, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for vision loss in the left eye due to injury is denied.



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


